Citation Nr: 0921276	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  04-40 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as a result of asbestos 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to June 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

This case was previously before the Board in November 2007 
when it was remanded for further development.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).


FINDING OF FACT

There is no competent evidence linking the veteran's current 
pulmonary condition to service including any exposure to 
asbestos.


CONCLUSION OF LAW

COPD was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008)


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to service connection for COPD 
as a result of asbestos exposure.  The Veteran contends that 
he was exposed to asbestos and hazardous chemicals as a 
shipboard fireman and engineman while in service and that his 
current lung condition is due to his exposure to asbestos and 
chemicals in service.  The Veteran was employed as a marine 
engineer and quality assurance field test engineer after 
separation from service.  The Veteran reports that these 
positions did not expose him to asbestos.

The veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any lung condition.  
Upon examination at separation from service in June 1956, the 
Veteran was not noted to have any lung condition.

The Veteran's post-service treatment records reveal that the 
Veteran has been consistently diagnosed with and treated for 
a lung condition since October 1991.  The veteran's condition 
has been diagnosed as COPD / emphysema.  The Veteran 
underwent lung volume reduction surgery in June 1995 to treat 
his emphysema.  The veteran's post-service treatment records 
reveal multiple chest X-ray reports.  In a CT report of the 
chest, with specific reference to the chest parenchyma, dated 
in May 1995, the Veteran was noted to have "mild plaquing in 
the region of the aortic arch and proximal left subclavian 
artery," in addition to other findings.  The physician's 
impression was that the findings were consistent with chronic 
obstructive pulmonary disease, emphysema.  He also noted that 
there were diffuse blebs seen throughout the lungs.  The 
Board notes that none of the X-ray reports of record, to 
include the May 1995 report, reveal any diagnosis of 
asbestosis or any other asbestos-related condition.

In February 2009 the Veteran was afforded a VA Compensation 
and Pension examination.  The Veteran was noted to be an 
engineman during service.  He was reported to have worked as 
a machinist, marine test operator, and quality engineer after 
service.  The Veteran was also noted to have worked in an oil 
refinery after service.  The Veteran was reported to have 
smoked up to two packs of cigarettes per day for 31 years.  
He stated that he did not have asbestosis, but had COPD, and 
that the symptoms began in the late 1970's.  The Veteran 
reported having first received treatment for his breathing 
condition in 1986 and that he has been on a consistent 
treatment regimen since that time with the addition of oxygen 
12 months prior to the examination.  The examiner noted that 
the medical records showed that he had severe emphysema in 
1995.  After examination, the Veteran was diagnosed with 
severe emphysema.  The examiner rendered the opinion that the 
veteran's emphysema was not caused by or related to asbestos 
exposure and that there was no objective evidence of any 
asbestos-related disease.  The examiner indicated that 
emphysema is predominantly caused by smoking and that the 
preponderance of medical evidence does not support asbestos 
exposure as a cause of emphysema.

In light of the evidence, the Board finds that entitlement to 
service connection for COPD / emphysema is not warranted.  
The veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any lung condition.  
The veteran's post-service treatment records do not reveal 
any complaint, diagnosis, or treatment for any lung condition 
until 1991, although the Veteran has credibly reported that 
he had shortness of breath beginning in the late 1970s, more 
than 20 years after separation from service.  He did not 
receive a diagnosis or treatment for a lung condition until 
1986 more than 30 years after separation from service.  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this case, the 
evidence does not show the presence of shortness of breath 
until at least 20 years after separation and treatment for a 
lung condition until 1986.  This is significant evidence 
against the claim.  There is no competent medical evidence of 
record associating the veteran's current condition with his 
active duty service or any exposure to asbestos in service.  
After examination in February 2009 a VA examiner rendered the 
opinion that the veteran's emphysema was not caused by or 
related to any exposure to asbestos and that there was no 
objective evidence of any asbestos-related lung condition.  
This examination which included a physical examination of the 
Veteran, pulmonary function testing, a review of the claims 
folder, and an opinion which was supported by a rationale is 
entitled to great probative weight.  

The Board acknowledges that the Veteran has reported that he 
believes that his reported exposure to asbestos and hazardous 
chemicals in service is the root cause of his current lung 
condition.  However, while the Veteran is competent to 
testify as to his in-service experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Nevertheless, the Board has considered whether 
another examination or opinion is necessary to address the 
Veteran's contention that current COPD is related to chemical 
exposure in service in the mid-1950s.  However, the record 
indicates that the Veteran first starting experiencing 
symptoms which he attributes to COPD in the late 1970s, more 
than two decades after discharge from service.  Moreover, the 
claims folder includes medical records from his private 
physicians dating from the 1990s, none of which indicates 
that current COPD may be associated with chemical exposure in 
service.  As there is no evidence indicating that the Veteran 
had any symptoms that may be related to a chronic lung 
condition until the late 1970s, decades after service, there 
is no continuity of symptomatology after discharge.  Nor is 
there any competent evidence of record, although numerous 
medical records from private physicians have been submitted, 
suggesting a relationship between symptoms or diagnoses first 
noted decades after service and service.  Accordingly, the 
Board finds that the evidence is not insufficient to decide 
the claim.  As such, entitlement to service connection for 
COPD as a result of asbestos exposure must be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for COPD, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in January 2004 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Veteran submitted private 
treatment records.  The appellant was afforded a VA medical 
examination in February 2009.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as a result of asbestos 
exposure is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


